Luke, J.
Where the accused had a pistol in his manual possession, on the public road,- without the license required by the act of 1910 (Ga. L. 1910, p. 134), the case was within the express terms of the act, notwithstanding the accused was the owner of the land on both sides of the road along which he carried the pistol. Cheney v. State, 10 Ga. App, 451 (73 S. E. 617); Leigh v. State, 26 Ga. App. 638 (107 S. E. 284).
(a) This principle controls every ground of error in this case, and the judgment overruling the motion for a new trial was not erroneous for any reason assigned.

Judgment affirmed.


Broyles, C. J., and Bloodwortli, J., eoneur.